Order entered May 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00435-CV

                        MY VACATION EUROPE, INC., Appellant

                                               V.

                                  CONNIE SIGEL, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06937-E

                                           ORDER
       Because the clerk’s record filed electronically April 18, 2014 is defective and a corrected

record was filed May 13, 2014, we STRIKE the April 18th record from the record of this cause.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE